ee FILED
S - A LED IN CLERKS OFFICE
ED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETP&l9 492 95 ay Hl: 55

UNITED STATES OF AMERICA ) ae Hie
) 8. DISTRICT COURT
, STRICT OF MASS,
) Docket No. 1:18-cr-10307-MLW
DAREN DEJONG )
)
Defendant. )
)

MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION
TO PARTIALLY SEAL HIS SENTENCING MEMORANDUM

The defendant, Daren DeJong, by and through undersigned counsel, hereby submits this
memorandum in support of his Motion to Seal Sentencing Memorandum per Order of this
Honorable Court. Undersigned counsel avers and states the interests advanced by partial sealing
of his sentencing memorandum are substantial. See Affidavit of Counsel in Support of Defendant's
Motion to Partially Seal His Sentencing Memorandum, filed herewith. Specifically, the redactions
are intended to protect the inadvertent disclosure of an ongoing investigation being conducted by
the Public Corruption unit of the Massachusetts Attorney General’s Office. The only additional
redaction the defendant has made to his sentencing memorandum was for his wife’s recent medical
diagnosis. Both matters are expressly contemplated by the Local Rules as falling within the ambit
of materials subject to redaction. See LR 83.6.11(b)(3) (“Any matters reasonably necessary to
protect information subject to grand jury secrecy or to protect an ongoing criminal investigation.”);
83.6.11(b)(4) (“Any matters of a highly personal or private nature.”).

Although the public has an interest in the availability of the information which underlies
this Court’s sentencing determinations, that interest is substantially outweighed by others achieved

by withholding some of that information. First, the public has a substantially greater “interest in

 
the investigation of criminal activities,” Maine v. Moulton, 474 U.S. 159, 180 (1985), particularly
when the nature of the investigation is focused on law enforcement itself. Second, the defendant
has an interest in receiving a sentence fashioned by this Court which considers all relevant
information. See Fed. R. Crim. P. 32(d)(2)(G). If the information relative to the proffer was not
sealed, the defendant, who does not wish to jeopardize the state’s investigation, would be forced
to withdraw that information from this Court’s consideration. Third, the defendant’s son is
currently a Massachusetts State Police Trooper and there is a concern his career might be affected
if information about his father’s proffer became known publicly. Finally, his wife’s medical
circumstances are likewise relevant to this Court’s sentencing determination and her privacy
interests with respect to her medical history and diagnoses are substantial.

Based on the foregoing, the defendant respectfully submits the public’s limited interest in
the availability of the redacted information is substantially outweighed by the other interests
(shared by both the public, the defendant and others) served by sealing that information.
Additionally, some of these interests may be frustrated if notice were given to the public that the
defendant moved to seal part of his sentencing memorandum (because of inferences which might
be drawn from that motion). Accordingly, he respectfully requests notice not be given that a motion
for partial redaction was filed.

WHEREFORE, DeJong respectfully moves this Honorable Court to seal the instant
motion, his motion to seal previously filed, and to allow the materials redacted in the memorandum
filed electronically to remain redacted.

Dated: April 25, 2019 Respectfully submitted,
DAREN DEJONG
By and through his attorney,

/s/ R. Bradford Bailey
R. Bradford Bailey, BBO#549749

 
BRAD BAILEY LAW, P.C.

44 School Street, Suite 1000B
Boston, Massachusetts 02108
Tel.: (857) 991-1945

Fax: (857) 265-3184
brad@bradbaileylaw.com

Certificate of Service

I, R. Bradford Bailey, hereby certify that on this the 25th day of April, 2019, ] caused a true copy
of the foregoing Defendant’s Memorandum in Support of His Motion to Partially Seal His Sentencing
Memorandum to be served upon counsel for the government, AUSA Mark Grady, via in-hand service.

/s/ R. Bradford Bailey
R. Bradford Bailey

 
